NONPRECEDENTIALȱDISPOSITION
                           Toȱbeȱcitedȱonlyȱinȱaccordanceȱwith
                                   ȱFed.ȱR.ȱApp.ȱP.ȱ32.1



              United States Court of Appeals
                                   ForȱtheȱSeventhȱCircuit
                                   Chicago,ȱIllinoisȱ60604

                                 SubmittedȱOctoberȱ8,ȱ2009*
                                  ȱȱDecidedȱOctoberȱ9,ȱ2009

                                            Before

                             FRANKȱH.ȱEASTERBROOK,ȱChiefȱJudge

                             RICHARDȱA.ȱPOSNER,ȱCircuitȱJudge

                             TERENCEȱT.ȱEVANS,ȱCircuitȱJudge

No.ȱ08Ȭ3685
                                                     AppealȱfromȱtheȱUnitedȱStatesȱDistrict
LARRYȱBOYD,                                          CourtȱforȱtheȱSouthernȱDistrictȱof
     PetitionerȬAppellant,                           Indiana,ȱTerraȱHauteȱDivision.

       v.                                            No.ȱ2:08ȬcvȬ00041ȬLJMȬTAB

ALANȱFINNAN,                                         LarryȱJ.ȱMcKinney,
     RespondentȬAppellee.                            Judge.



                                          OȱRȱDȱEȱR

      AȱdisciplinaryȱboardȱfoundȱinmateȱLarryȱBoydȱguiltyȱofȱconspiringȱtoȱforgeȱa
documentȱinȱviolationȱofȱprisonȱrulesȱatȱWabashȱValleyȱCorrectionalȱFacilityȱinȱIndiana.ȱ
TheȱboardȱpunishedȱBoydȱbyȱstrippingȱhimȱofȱ30ȱdays’ȱgoodȬtimeȱcreditȱandȱimposingȱother



       *
        Afterȱexaminingȱtheȱbriefsȱandȱtheȱrecord,ȱweȱhaveȱconcludedȱthatȱoralȱargumentȱis
unnecessary.ȱȱThus,ȱtheȱappealȱisȱsubmittedȱonȱtheȱbriefsȱandȱtheȱrecord.ȱȱSeeȱFED.ȱR.ȱAPP.ȱP.
34(a)(2).
No.ȱ08Ȭ3685                                                                               Pageȱ2

sanctions.ȱȱAfterȱexhaustingȱhisȱadministrativeȱremedies,ȱBoydȱpetitionedȱtheȱdistrictȱcourt
forȱcollateralȱreviewȱunderȱ28ȱU.S.C.ȱ§ȱ2254.ȱȱHeȱappealsȱtheȱdenialȱofȱthatȱpetition.

       Anȱeducationȱsupervisorȱatȱtheȱprisonȱfoundȱtwoȱforgedȱdiplomasȱinȱtheȱphotocopier
nearȱherȱoffice.ȱȱTwoȱnames,ȱBoyd’sȱandȱfellowȱprisonerȱGregoryȱHayes’s,ȱhadȱbeenȱtaped
overȱtheȱoriginalȱname.ȱȱRobertȱMohler,ȱaȱprisonerȱworkingȱasȱaȱlibraryȱclerk,ȱadmittedȱto
theȱsupervisorȱthatȱheȱhadȱtapedȱtheȱnamesȱandȱmadeȱtheȱcopies.ȱȱBecauseȱBoyd’sȱnameȱwas
onȱaȱforgedȱdiploma,ȱtheȱprisonȱchargedȱBoydȱwithȱattemptingȱorȱconspiringȱtoȱcreateȱa
forgery.

        BeforeȱhisȱhearingȱBoydȱaskedȱtoȱcallȱMohlerȱasȱaȱwitness.ȱȱAlthoughȱthereȱisȱno
recordȱofȱit,ȱBoydȱswearsȱinȱhisȱpetitionȱthatȱheȱalsoȱrequestedȱanotherȱwitnessȱ(inȱhisȱbrief,
BoydȱsaysȱitȱwasȱHayes),ȱandȱthatȱaȱprisonȱofficialȱassuredȱhimȱthatȱtheseȱtwoȱwitnesses
wouldȱbeȱcalled.ȱȱNeitherȱwitnessȱappearedȱpersonallyȱatȱBoyd’sȱdisciplinaryȱhearing,ȱbut
Mohlerȱfurnishedȱaȱwrittenȱstatementȱasserting,ȱ“Mr.ȱBoydȱIȱdoȱnotȱknowȱnorȱdidȱheȱask
meȱtoȱdoȱanything.ȱȱHeȱneverȱaskedȱmeȱtoȱdoȱanyȱofȱthisȱforȱhim.”ȱȱTheȱsubmission
concludes,ȱȱ“Statementsȱreflectsȱ[sic]ȱtestimony.”ȱȱBoydȱsubmittedȱhisȱownȱwritten
statementȱassertingȱthatȱheȱalreadyȱhadȱaȱgeneralȱequivalencyȱdegree,ȱthatȱheȱthereforeȱhad
noȱneedȱforȱaȱforgedȱdiploma,ȱandȱthatȱheȱwasȱinnocent.ȱȱDuringȱtheȱproceedings,ȱoneȱof
theȱhearingȱofficersȱconsideredȱwhetherȱBoydȱhadȱpaidȱforȱtheȱforgery,ȱbutȱnoȱevidenceȱof
paymentȱemerged.ȱȱInȱreachingȱitsȱdecisionȱtoȱimposeȱdiscipline,ȱtheȱboardȱexplainedȱthatȱit
reliedȱonȱtheȱeducationȱsupervisor’sȱconductȱreport,ȱBoyd’sȱownȱstatement,ȱandȱoneȱofȱthe
forgedȱdiplomas.ȱȱTheȱboardȱconcludedȱthatȱtheȱaccusationȱofȱforgeryȱwasȱ“accurateȱand
true”ȱandȱthereforeȱfoundȱBoydȱguilty,ȱforȱwhichȱheȱlostȱ30ȱdaysȱofȱgoodȬtimeȱcredit.

        Boydȱchallengesȱtheȱdisciplinaryȱproceedingsȱonȱmultipleȱgrounds.ȱȱFirst,ȱheȱargues
thatȱtheȱproceedingsȱviolatedȱprovisionsȱofȱIndiana’sȱAdultȱDisciplinaryȱProcedures,ȱbut
violationsȱofȱstateȱlawȱdoȱnotȱjustifyȱcollateralȱreliefȱunderȱ28ȱU.S.C.ȱ§ȱ2254.ȱȱSeeȱHolmanȱv.
Gilmore,ȱ126ȱF.3dȱ876,ȱ884ȱ(7thȱCir.ȱ1997)ȱ(citingȱPulleyȱv.ȱHarris,ȱ465ȱU.S.ȱ37,ȱ41ȱ(1984)).

         Boyd’sȱnextȱclaimȱisȱthatȱtheȱhearingȱviolatedȱdueȱprocessȱinȱseveralȱways.ȱȱHeȱfirst
arguesȱthatȱtheȱmereȱpresenceȱofȱhisȱnameȱonȱaȱforgedȱdiplomaȱwasȱnotȱsufficientȱevidence
forȱdiscipline.ȱȱButȱdueȱprocessȱinȱtheȱprisonȱdisciplinaryȱcontextȱrequiresȱonlyȱ“some
evidence”ȱtoȱsupportȱaȱdecision.ȱȱSeeȱJohnsonȱv.ȱFinnan,ȱ467ȱF.3dȱ693,ȱ695ȱ(7thȱCir.ȱ2006)
(citingȱSuperintendentȱv.ȱHill,ȱ472ȱU.S.ȱ445ȱ(1985)).ȱȱAndȱsoȱlongȱasȱtheȱboard’sȱconclusion
couldȱbeȱdeducedȱfromȱit,ȱseeȱHill,ȱ472ȱU.S.ȱatȱ455,ȱevenȱ“meager”ȱevidenceȱwillȱsuffice,ȱsee
id.ȱatȱ457.ȱȱAlthoughȱweȱhaveȱcautionedȱthatȱtheȱevidenceȱusedȱmustȱpointȱtoȱtheȱprisoner’s
guilt,ȱseeȱLeneaȱv.ȱLane,ȱ882ȱF.2dȱ1171,ȱ1175ȱ(7thȱCir.ȱ1989),ȱitȱneedȱnotȱpointȱexclusivelyȱin
thatȱdirection,ȱseeȱHill,ȱ472ȱU.S.ȱatȱ457.ȱȱBoyd’sȱnameȱtapedȱonȱtheȱdiplomaȱinȱthe
No.ȱ08Ȭ3685                                                                                Pageȱ3

photocopierȱsufficesȱbecauseȱitȱsupportsȱtheȱcommonȬsenseȱinferenceȱthatȱheȱwantedȱhis
nameȱonȱaȱforgedȱdiploma.

        Boydȱnextȱcontendsȱthatȱheȱwasȱdeniedȱhisȱdueȱprocessȱrightȱtoȱcallȱwitnessesȱonȱhis
behalf.ȱȱSeeȱWolffȱv.ȱMcDonnell,ȱ418ȱU.S.ȱ539,ȱ566ȱ(1974).ȱȱHeȱattestsȱthatȱhisȱverbalȱrequestȱto
callȱHayesȱwasȱneitherȱdocumentedȱnorȱhonored,ȱevenȱthoughȱaȱprisonȱofficialȱsaidȱthatȱit
wouldȱbe.ȱȱTheȱprisonȱdeniesȱthatȱBoydȱmadeȱthisȱrequest,ȱbutȱevenȱifȱweȱassumeȱthatȱBoyd
requestedȱHayes’sȱappearance,ȱandȱdidȱsoȱinȱcomplianceȱwithȱprisonȱrules,ȱBoydȱhasȱfailed
toȱdemonstrateȱprejudice.ȱȱSeeȱPiggieȱv.ȱCotton,ȱ342ȱF.3dȱ660,ȱ666ȱ(7thȱCir.ȱ2003).ȱȱHeȱhasȱnot
explainedȱwhatȱHayes’sȱtestimonyȱwouldȱhaveȱbeen,ȱnorȱhowȱitȱwouldȱhaveȱhelpedȱhim.ȱ
WithoutȱanyȱharmȱfromȱHayes’sȱabsence,ȱdueȱprocessȱwasȱnotȱoffended.ȱȱSeeȱid.

       BoydȱalsoȱcomplainsȱthatȱtheȱsubstitutionȱofȱMohler’sȱwrittenȱstatementȱfor
Mohler’sȱliveȱpresenceȱatȱtheȱhearingȱviolatedȱBoyd’sȱdueȱprocessȱrightȱtoȱcallȱwitnesses.ȱ
ButȱasȱwithȱhisȱrequestȱforȱHayes,ȱBoydȱhasȱfailedȱtoȱexplainȱhowȱMohler’sȱabsence
prejudicedȱhim.ȱȱBoydȱinsistsȱonlyȱthatȱMohler’sȱabsenceȱmeantȱthatȱnoȱoneȱcouldȱaskȱhim
whyȱheȱtapedȱBoyd’sȱnameȱtoȱtheȱdiploma.ȱȱButȱBoydȱdoesȱnotȱtellȱusȱhowȱMohlerȱwould
haveȱansweredȱthatȱquestionȱorȱhowȱtheȱanswerȱwouldȱhaveȱhelpedȱhim.ȱȱFishingȱfor
unspecifiedȱstatementsȱfromȱpotentialȱwitnessesȱisȱnotȱamongȱtheȱdueȱprocessȱprotections
affordedȱprisonersȱinȱdisciplinaryȱproceedings.ȱȱSeeȱWolff,ȱ418ȱU.S.ȱatȱ556.

        Finally,ȱBoydȱclaimsȱthatȱtheȱsupposedȱsparsityȱofȱtheȱrecord,ȱtheȱallegedȱfailureȱto
letȱBoydȱcallȱwitnesses,ȱandȱaȱhearingȱofficer’sȱremarkȱthatȱprisonȱofficialsȱlackedȱevidence
thatȱBoydȱpaidȱforȱtheȱforgeryȱtogetherȱmeanȱthatȱtheȱboardȱwasȱbiasedȱagainstȱhim.ȱȱBoyd
wasȱentitledȱtoȱaȱneutralȱandȱdetachedȱdecisionȬmaker,ȱseeȱPannellȱv.ȱMcBride,ȱ306ȱF.3dȱ499,
502ȱ(7thȱCir.ȱ2002)ȱ(citingȱWolff,ȱ418ȱU.S.ȱatȱ571),ȱbutȱheȱhasȱnotȱshownȱthatȱheȱgotȱanything
less.ȱȱTheȱofficer’sȱremarkȱshowsȱonlyȱthatȱprisonȱofficialsȱdidȱnotȱhaveȱevidenceȱthatȱBoyd
paidȱforȱtheȱforgery;ȱpayment,ȱhowever,ȱwasȱnotȱnecessaryȱtoȱsustainȱtheȱcharge.ȱȱAndȱwe
haveȱalreadyȱexplainedȱthatȱtheȱcausesȱofȱBoyd’sȱotherȱconcernsȱdoȱnotȱoffendȱdueȱprocess.

       Accordingly,ȱweȱAFFIRMȱtheȱdistrictȱcourt’sȱjudgment.